DETAILED ACTION
Claims 1 - 13 of U.S. Application No. 16959753 filed on 07/02/2020 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The specifications were objected to because of informalities in paragraphs, 36 and 47. The Applicant filed a corrected specifications of 03/22/2022, therefore, the specifications objection is withdrawn.
The drawings were objected to because they did not show nodes a, and b as described in the specifications. Fig. 3 was amended in 03/22/2022 to include nodes a, and b, therefore, the drawing objection is withdrawn.
Claims 1, 3, 8, and 11 were rejected under 35 USC 103 for being obvious over Shinozaki in view of Kazuhiko. The Applicant amended independent claims 1, and 8 to clarify that “… the coil driver includes a first capacitor charged or discharged by a switching operation of a first switching element, and a bootstrap capacitor charged or discharged by a switching operation of a second switching element, and… the bootstrap capacitor is gradually charged or gradually discharged”, the Applicant argued in their Remarks filed on 03/22/2022 that the new limitations in claim 1, and 8 are not taught by 
Claims 2-7, and 9-13 are allowable for depending on claims 1, and 8 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832